UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MAXMILLIAN SLOLEY,

                                   Plaintiff,
       v.                                                              9:18-CV-0856
                                                                       (TJM/DEP)

SHERIFF SEELEY, et. al.,

                                   Defendants.


APPEARANCES:

MAXMILLIAN SLOLEY
17-A-0421
Plaintiff, Pro se
Clinton Correctional Facility - Annex
P.O. Box 2002
Dannemora, NY 12929

THOMAS J. MCAVOY
Senior United States District Judge

                                    DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Maxmillian Sloley ("Plaintiff") commenced this civil rights action

asserting claims arising out of his detention at the Greene County Jail ("Greene C.J."). Dkt.

No. 1 ("Compl."). By Decision and Order filed on August 31, 2018 (the "August Order"), this

Court granted Plaintiff's IFP application and reviewed the sufficiency of the Complaint in

accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. Dkt. No. 6. On the basis of

that review, the Court dismissed the Complaint for failure to state a claim upon which relief

could be granted. See Dkt. No. 6, generally. In light of his pro se status, Plaintiff was


                                                 1
afforded an opportunity to submit an Amended Complaint. See id. at 15. Presently before

the Court is Plaintiff's Amended Complaint. Dkt. No. 9 ("Am. Compl.").

II.    LEGAL STANDARD

       The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to 28 U.S.C. §1915A(b) was discussed at length in the August Order and it will not

be restated in this Decision and Order. See Dkt. No. 6 at 3-5. The Court will construe the

allegations in the Amended Complaint with the utmost leniency. See, e.g., Haines v. Kerner,

404 U.S. 519, 520 (1972) (holding that a pro se litigant's complaint is to be held "to a less

stringent standards than formal pleadings drafted by lawyers.").

III.   SUMMARY OF AMENDED COMPLAINT

       In the original Complaint, Plaintiff asserted Fourteenth Amendment claims related to

his medical care and conditions of confinement against defendants Sheriff Seeley ("Seeley"),

Superintendent Spitz ("Spitz"), Donna Juliana ("Juliana"), Walter Hulbiki ("Hulbiki"), and the

County of Greene. See Compl., generally. The Amended Complaint contains new factual

allegations against defendants but the causes of action are substantially the same as those

in the Complaint reviewed in the August Order. Compare Compl. with Am. Compl.

Additionally, the Amended Complaint contains the same requests for relief. See id.

       On April 23, 2016, Plaintiff arrived at Greene C.J. Am. Compl. at 3. Plaintiff did not

receive any medical attention until April 26, 2016. Id. At that time, Juliana and Hulbiki,

members of the medical staff, tested Plaintiff's blood pressure but failed to disclose the

results of the testing. Id. at 4. Plaintiff requested a restricted diet due to his history of high

blood pressure, but Juliana and Hulbiki denied his request. Id. at 3.



                                                 2
       In October 2016, Juliana and Hulbiki told Plaintif f, for the first time, that his blood

pressure had been elevated for six months. Am. Compl. at 4-5. In October 2016, Plaintiff

filed a complaint with Hulbiki and Juliana related to his medical treatment. Id. at 4.

Defendants responded that they "would not accommodate these issues." Id.

       During his confinement at Greene C.J., Plaintiff was not provided with socks,

underwear, undershirts, shower slippers, gloves, a scarf, a winter hat, a pillow, or an extra

blanket. Am. Compl. at 1-2. Plaintiff was confined to a dimly lit cell for eighteen hours each

day. Id. at 2-3. The cell was not equipped with shelving, hooks, a table, a desk, a chair,

bucket, or bin. Id. As a result, Plaintiff was forced to keep his food and clothing on the floor.

Id. The mattress was flat, "lumpy," and filthy. Am. Compl. at 3. During the summer months,

the facility was unbearably hot and the administration refused to allow Plaintiff to take a cold

shower. Id. at 2-3. Plaintiff was exposed to unsanitary showers and to other inmates who

had contagious diseases. Id. Plaintiff made "limitless complaints" to Juliana and Hulbiki of

neck and back pain due to the lack of a pillow. Id. at 3.

       As a result of the unconstitutional conditions of confinement, Plaintiff had difficulty

sleeping, suffered from neck and back pain, stress, and depression. Am . Compl. at 2, 3.

       In September 2016 and December 2016, Plaintiff filed complaints with Spitz related to

his medical treatment and conditions of confinement. Am. Compl. at 4. Spitz responded,

"these issues are not grievable" and "he will not change any of his jail policies unless a court

orders him to do so." Id.




                                                  3
        Construing the Amended Complaint liberally1, Plaintiff asserts the following: (1)

Fourteenth Amendment claims against Juliana, Hulbiki, Seeley, and Spitz; and (2) Monell

claims against Greene County. See Am. Compl., generally. Plaintiff seeks monetary

damages. See id. at 5.

IV.     ANALYSIS

        A.       Eleventh Amendment

        The Court discussed the law pertaining to the Eleventh Amendment in the August

Order. See Dkt. No. 6 at 6-7. In the August Order, the Court dismissed Plaintiff's 1983

claims seeking monetary damages against defendants, in their official capacity, as barred by

the Eleventh Amendment, with prejudice. Id. For the reasons set forth in the August Order,

these claims, as restated in the Amended Complaint, see Am. Compl. at 1, are dismissed

with prejudice.

        B.       Fourteenth Amendment

        The law related to Fourteenth Amendment deliberate medical indifference claims and

condition-of-confinement claims was discussed in the August Order and will not be restated

herein. See Dkt. No. 6 at 7-9.

                 1.       Claims Against Juliana and Hulbiki

        In the August Order, despite finding that high blood pressure may be a sufficiently



        1
                  The Court is mindful of the Second Circuit's instruction that a pleading by a pro se litigant must
be construed liberally and interpreted to raise the strongest arguments that it suggests. See, e.g., Sealed
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) ("On occasions too numerous to count, we have
reminded district courts" that a pro se plaintiff's pleadings must be construed liberally); Phillips v. Girdich, 408
F.3d 124, 130 (2d Cir. 2005) ("We leave it for the district court to determine what other claims, if any, [plaintiff]
has raised. In so doing, the court's imagination should be limited only by [plaintiff's] factual allegations, not by the
legal claims set out in his pleadings."); Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994) ("[W]e read [a pro se
litigant's] supporting papers liberally, and will interpret them to raise the strongest arguments that they suggest.").

                                                           4
serious medical condition to meet the objective prong of deliberate indifference, the Court

dismissed the Fourteenth Amendment deliberate medical indifference claims reasoning:

              Here, Plaintiff alleges that he was denied medical attention for
              three days, but has not plead facts related to what medical
              attention was necessary. See Compl. at 3. The Complaint
              lacks allegations suggesting that the delay in treatment, for
              unspecified injuries/complaints, exacerbated any serious
              medical need. Moreover, while Plaintiff claims that Juliana and
              Hulbiki refused to provide a restrictive diet and ignored his
              "limitless requests" for a pillow, Plaintiff has not plead when he
              requested treatment or a pillow, how many times he made such
              requests, or defendants' response, if any, to his requests. As
              presently plead, the Complaint does not contain sufficient
              allegations suggesting that defendants acted with the requisite
              mental state.

Dkt. No. 6 and 10-11.

       In the Amended Complaint, Plaintiff claims that, for six months, defendants ignored his

high blood pressure, failed to notify him that his blood pressure was elevated, and failed to

provide adequate medical treatment. See Am. Compl., generally. When the claim is a

temporary delay in the provision of otherwise adequate medical treatment, the case law of

this Circuit "has reserved such a classification for cases in which, for example, officials

deliberately delayed care as a form of punishment; ignored a 'life-threatening and

fast-degenerating' condition for three days; or delayed major surgery for over two years."

Demata v. New York State Corr. Dep't of Health Servs., 198 F.3d 233 (2d Cir. 1999) (table);

see also Amaker v. Coombe, No. 96 Civ. 1622, 2002 WL 523388, at *8 (S.D.N.Y. Mar. 29,

2002) ("A delay in medical treatment does not by itself violate an inmate's Eighth

Amendment rights unless the delay reflects deliberate indifference to a serious risk of health

or safety, to a life-threatening or fast-degenerating condition or to some other condition of



                                                 5
extreme pain that might be alleviated through reasonably prompt treatment.") (citing cases).

       Plaintiff's allegations, without more, fail to state a claim. Plaintiff does not state that

the delay in providing treatment for high blood pressure resulted in any actual harm, injury, or

risk to Plaintiff's health and safety. Despite being given the opportunity to amend the

Complaint, Plaintiff has failed to cure the deficiencies in this claim. Plaintiff's Fourteenth

Amendment deliberate medical indifference claims against Juliana and Hulbiki are dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief can be granted. See Greene v. Furman, 610 F.Supp.2d 234, 237

(W.D.N.Y. 2009) (dismissing Eighth Amendment claims because the plaintiff failed to allege

that a delay in mental health treatment caused any actual harm to plaintiff, or that it put his

health at risk); see also Atkins v. Cty. of Orange, 372 F.Supp.2d 377, 413 (S.D.N.Y. 2005)

(dismissing Eighth Amendment claim for failure to plead that missed medications resulted in

a significant risk of serious harm) aff'd on other grounds sub nom. Bellotto v. Cty. of Orange,

248 F. App'x 232 (2d Cir. 2007).

       In the August Order, the Court also dismissed Plaintiff's claims against Juliana and

Hulbiki related to the conditions of his confinement based upon the lack of facts suggesting

that Juliana and Hulbiki were personally involved in the alleged unconstitutional conditions.

Dkt. No. 6 at 11. The Court has reviewed the Amended Complaint and finds that these

claims suffer from the same infirmities as the original pleading. Accordingly, for the reasons

set forth in the August Order, Plaintiff's Fourteenth Amendment claims related to his

conditions of confinement against Juliana and Hulbiki are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief can be

granted.

                                                  6
              2.     Claims Against Seeley and Spitz

       The law related to claims against supervisory defendants was discussed in the August

Order and will not be restated herein. See Dkt. No. 6 at 12-13. In the August Order, the

Court dismissed Plaintiff's supervisory claims against Seeley and Spitz holding:

              Here, even assuming the facts, as presently plead, suggest
              that Plaintiff was deprived of basic human needs or that the
              conditions at Greene C.J. posed an unreasonable risk of
              serious physical damage to his health, Plaintiff's unsupported
              and conclusory assertions do not plausibly suggest that Seeley
              or Spitz "knew, or should have know, that the condition posed
              an excessive risk to his safety or that defendants were
              deliberately indifferent to a serious risk to his health." The
              Complaint is void of facts indicating that defendants were
              personally involved in the events complained of; nor is there an
              allegation that defendants, once notified of unconstitutional
              conduct, failed to remedy the problem. As discussed supra,
              Section 1983 damages will not be imposed based upon a
              respondeat superior theory of liability. See Gill v. Mooney, 824
              F.2d 192, 196 (2d Cir. 1987) ("Dismissal of a § 1983 claim is
              proper where, as here, the plaintiff does no more that allege
              that [defendant] was in charge of the prison.") (internal
              quotations omitted).

Dkt. No. 6 at 13.

       In the Amended Complaint, Plaintiff asserts Fourteenth Amendment claims against

Seeley and Spitz based upon the second, third, and f ourth Colon factors.

       "[C]onclusory allegations or legal conclusions masquerading as factual conclusions"

are insufficient to allege involvement of a supervisor. Smith v. Local 819 I.B.T. Pension Plan,

291 F.3d 236, 240 (2d Cir. 2002) (internal quotation omitted). A complaint that essentially

regurgitates the relevant "personal involvement" standard, without offering sufficient facts

indicating that, or how, an individual defendant in a supervisory role was personally involved

in a constitutional violation, cannot withstand dismissal. See, e.g., Pettus v. Morgenthau,


                                                7
554 F.3d 293, 300 (2d Cir. 2009) (vague and conclusory allegations that a supervisor has

failed to properly monitor the actions of subordinate employees do not suffice to establish the

requisite personal involvement and support a finding of liability); Nash v. McGinnis, 585 F.

Supp. 2d 455, 460 (W .D.N.Y. 2008) ("Although plaintiff need not plead facts in great detail,

the formulaic allegation that [the Superintendent] was aware of the alleged violations and did

nothing to stop them from occurring, without some factual allegations to explain the basis for

that conclusion, is insufficient to render it plausible that [the Superintendent] w as personally

involved in the alleged constitutional deprivations."). Plaintiff cannot rely simply upon the fact

that the supervisory defendants were in charge of the facility to recover damages in a section

1983 action based upon a respondeat superior theory of liability. See Wright v. Smith, 21

F.3d 496, 501 (2d Cir. 1994).

       With respect to the second Colon factor, the Second Circuit has cautioned against

dismissing claims for failure to allege personal involvement without granting leave to amend

where the plaintiff may allege that an official failed to respond to a letter of complaint.

Grullon v. City of New Haven, 720 F.3d 133, 141 (2d Cir. 2013) (holding that a prisoner's

letter of complaint sent to a prison warden "at an appropriate address and by appropriate

means" would suffice to state facts plausibly suggesting personal involvement). While

cognizant of Grullon, the Court finds that, as presently plead, Plaintiff has failed to establish

that Spitz was personally involved in any constitutional deprivation. Plaintiff claims that he

sent a "complaint" to Spitz and that Spitz responded, but the Amended Complaint lacks facts

suggesting where the complaint was sent, when it was sent, by what means it was

forwarded, or how and when Spitz responded. Without more, the allegations are not enough



                                                 8
to allege that Spitz was personally involved in any constitutional deprivation. See

Bridgewater v. Taylor, 698 F.Supp.2d 351, 359 (S.D.N.Y. 2010); Guillory v. Cuomo, 616 F.

App'x 12, 14 (2d Cir. 2015) (summary order).

        With respect to the third Colon factor, Plaintiff's allegations regarding the creation of a

policy are too conclusory to plausibly state a claim. To the extent that Plaintiff's claims

against Spitz and Seeley are grounded simply upon the fact that they were in charge of the

jail, as discussed supra, section 1983 damages will not be imposed based upon a

respondeat superior theory of liability. Moreover, with respect to the fourth Colon factor,

conclusory claims that a supervisory official failed to provide proper training or supervision,

without facts showing personal involvement, are legally insufficient to state a claim under any

of the categories identified in Colon. See Bridgewater v. Taylor, 832 F.Supp.2d 337, 348

(S.D.N.Y. 2011); White v. Fischer, No. 9:09-CV-0240 (DNH/DEP), 2010 WL 624081, at *6

(N.D.N.Y. Feb.18, 2010) ("Vague and conclusory allegations that a supervisor has failed to

train or properly monitor the actions of subordinate employees will not suffice to establish the

requisite personal involvement and support a finding of liability.") (citing Pettus, 554 F.3d at

300).

        Even assuming that Plaintiff alleged facts sufficient to suggest that Seeley and Spitz

were aware of the conditions of his confinement at Greene County, as discussed supra,

Plaintiff has failed to sufficiently allege that he was subjected to any unconstitutional conduct

which defendants, as supervisors, could be held liable. See Toole v. Connell, No. 04-CV-

0724 (LEK/DEP), 2008 WL 4186334, at *7 (N.D.N.Y. Sept. 10, 2008); see also Linares v.

Mahunik, No. 05-CV-625 (GLS/RFT), 2006 WL 2595200, at *11 (N.D.N.Y. Sept. 11, 2006);



                                                 9
see Elek v. Inc. Vill. of Monroe, 815 F.Supp.2d 801, 808 (S.D.N.Y. 2011) (collecting cases for

the proposition that "because plaintiff has not established any underlying constitutional

violation, she cannot state a claim for 1983 supervisory liability").

          Accordingly, Plaintiff's claims against Spitz and Seeley are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim.

          C.    Claims Against Greene County

          The law related to Monell claims and Section 1983 was discussed in the August Order

and will not be restated herein. See Dkt. No. 6 at 13-14. In the August Order, the Court

dismissed Plaintiff's claims against Greene County holding that, "[t]he Complaint lacks any

facts plausibly suggesting that Greene County created or enforced a policy of

unconstitutional acts or knew of and disregarded any unconstitutional acts perpetrated by

any individual." Id. at 14.

          Despite being given the opportunity to amend the Complaint, Plaintiff has failed to

cure the deficiencies in this claim. For the reasons set forth in the August Order, Plaintiff's

claims against Greene County are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b) for failure to state a claim upon which relief can be granted.

V.        CONCLUSION

          WHEREFORE, it is hereby

          ORDERED that the Amended Complaint (Dkt. No. 9) is accepted for filing; and it is

further

          ORDERED that Plaintiff's claims are DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be



                                                 10
granted. The Clerk is directed to close this case; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff.



Dated:December 14, 2018




                                               11
